ORDER

PER CURIAM.
Joseph Hammack (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. Movant was charged with first degree trafficking of methamphetamine in violation of section 195.222 RSMo 20001 and possession of drug paraphernalia with intent to manufacture methamphetamine in violation of section 195.233. In addition, he was charged with possession of acetone with intent to process methamphetamine and possession of iodine with intent to process methamphetamine, both in violation of section 195.420. Movant entered an Alford2 plea to all four counts. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All further statutory references are to RSMo 2000 unless otherwise indicated.


. See North Carolina v. Alford, 400 U.S. 25, 31, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970).